AUGUSTUS N. HAND, District Judge.
Section 21 of 'the Act of February 5, 1917 (Comp. St. § 4289:*4kk), gives the Secretary of Labor an absolute discretion, for it is applicable only to cases where the alien is under the law “liable to be excluded.” Admission on bond is an executive discretion. I am clear that I am without power upon the face of this record.
The fact that this alien has learned to read since his arrival, and that he is self-supporting, does not negative the correctness of findings made by the Labor Department on his arrival, which have been fully tested by the former writ dismissed by order of this court, which has been affirmed by the Court of Appeals. Tullman v. Tod, 294 F. 87. The case is, however, one of the most deserving and pathetic ones that has come to my notice, and I strongly recommend his admission, if the Secretary of Labor can see any way, through a rehearing or otherwise, under section 21 of the act of 1917, lawfully to admit him. I cannot interfere with the discretion of the department in respect to a rehearing, but I consider the deportation of a man who has shown by conduct his good character and perseverance and ability to support himself a cruel fate.